FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUBEN URIBE,                                     No. 08-71871

               Petitioner,                       Agency No. A072-521-196

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ruben Uribe, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decisions denying his motion to reopen removal proceedings

conducted in absentia and denying his motion to reconsider. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516

F.3d 770, 773 (9th Cir. 2008), we deny the petition for review.

      The agency did not abuse its discretion in denying Uribe’s motion to reopen

because he was properly served with a notice to appear, advising him of the

consequence of failing to appear at a removal hearing, and a notice of hearing,

advising him of the time and location of his hearing, but instead relied on the

advice of his non-attorney immigration consultant and missed his scheduled

hearing. See Singh-Bhathal v. INS, 170 F.3d 943, 946-47 (9th Cir. 1999) (reliance

on advice of non-attorney immigration consultant insufficient to demonstrate

“exceptional circumstances” necessary to reopen in absentia proceedings).

      The agency did not abuse its discretion in denying Uribe’s motion to

reconsider because the motion failed to identify any error of fact or law in the IJ’s

September 11, 2007, decision. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71871